DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 2/8/2021 are as follows: 
Claims 1-72, 76, 77, 78, 84, and 85 are cancelled by the applicant;
Claims 73-75, 79-83, and 86-97 are pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
Conformal layer of carbon nanotubes (Claim 82);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The amended abstract was received on 2/8/2021 and is accepted.
The amended title of the invention was received on 2/8/2021 and is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 73-75, 79-81, 83, and 87-94 are rejected under 35 U.S.C. 103 as being unpatentable over Rini (US2008/0099187A1, as previously cited) in view of Lee (US2003/0121637A1, as previously cited).
Re Claim 73. Rini teaches a thermal storage unit (1) comprising (Figures 8, 9A, 9B): 
a heat exchange path (13, 14) through which a heat exchange medium flows (Figures 8, 9A, 9B; Paragraphs 6, 22, 24, 39-43); and 
a thermal storage medium (1) in thermal contact with the heat exchange path (Figures 8, 9A, 9B; Paragraphs 6, 22, 24, 39-43); 
wherein the thermal storage medium comprises a composite which comprises a porous thermally conductive matrix and a phase change material disposed within the porous thermally conductive matrix (Figures 8, 9A, 9B; Paragraphs 6, 22, 24, 32, 35, 36, 39-43; Paragraph 24 
wherein the porous thermally conductive matrix comprises an anisotropic thermally conductive matrix comprising a graphite foam formed by chemical vapor deposition (CVD) (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Paragraph 24 specifically teaches the heat absorber host material can be a porous graphite matrix filled with a phase change material; Paragraph 29 teaches increased directional heat transfer by the graphite matrix, which is therefore considered anisotropic.  This is also supported by Paragraph 36 and Figures 4-5 in which heat is transferred rapidly away from the heat source to evenly melt the phase change material and prevent a melting front from forming.  Additionally, the limitation of “formed by chemical vapor deposition (CVD)” is considered a method of manufacturing which is a process limitation.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the limitation of “formed by chemical vapor deposition” does not further limit the claim); and
Rini teaches the porous thermally conductive matrix has a volume porosity of at least about 80% (Figures 3, 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Paragraphs 27-28 discusses the porosity of the graphite matrix, including a porosity of about 80%) but fails to specifically teach a volume porosity of at least about 90%.
However, Lee teaches a porosity of about 80-95% for optimal heat transfer (Paragraph 29).  Lee teaches “Herein, the porosity is an important factor. When the porosity is excessively high, a heat transfer rate is low and there is no such difference between the present and the conventional heat exchangers in a heat release or heat storage time aspects. On the contrary, 
Therefore, since the general conditions of the claim, i.e. that the matrix has a porosity of about 80%, were disclosed in the prior art by Rini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a porosity of 90% as taught by Lee.  Further, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use 90% porosity for the porous thermally conductive matrix of Rini in order to optimize the heat transfer and storage aspects of the matrix.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a porosity of 90% for the matrix, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).

Re Claim 74. Rini teaches the heat exchange path comprises a tube (6, 13, or 14) having a central axis and a tube wall having an inner surface and an outer surface, wherein the tube wall is coaxially disposed about the central axis so as to define a lumen through which the heat exchange medium flows (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43).  
Re Claim 75. Rini teaches the thermal storage medium is in physical contact with the outer surface of the tube, the thermal storage medium surrounds the tube, or a combination thereof (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; The tube is embedded in the thermal storage medium, thus they are in contact with each other).  
Re Claim 79. Rini teaches the anisotropic thermally conductive matrix comprises a thermally conductive matrix configured to exhibit increased thermal conductivity along an axis orthogonal to heat exchange path relative to the thermal conductivity along an axis parallel to heat exchange path (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Paragraph 29 teaches increased directional heat transfer by the graphite matrix, which is therefore considered anisotropic.  This is also supported by Paragraph 36 and Figures 4-5 in which heat is transferred rapidly away from the heat source to evenly melt the phase change material and prevent a melting front from forming).  
Re Claim 80. Rini teaches the anisotropic thermally conductive matrix comprises a thermally conductive matrix configured to exhibit increased thermal conductivity along a plurality of axes radially extending from the heat exchange path relative to the thermal conductivity along an axis parallel to heat exchange path (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Paragraph 29 teaches increased directional heat transfer by the graphite matrix, which is therefore considered anisotropic.  This is also supported by Paragraph 36 and Figures 4-5 in which heat is transferred rapidly away from the heat source to evenly melt the phase change material and prevent a melting front from forming).  
Re Claim 81. Rini teaches the graphite foam comprises a 3D-printed graphite foam (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; The limitation of “3D printed” is considered a method of manufacturing which is a process limitation.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the limitation of “3D printed” does not further limit the claim).  
Re Claim 83. Rini teaches the phase change material has a melting temperature of from about 50°C to about 225°C, a melting enthalpy of from about 200 MJ/m3 to about 400 MJ/m3, or a combination thereof (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32-36, 39-43; Paragraph 32 teaches using paraffin, inorganic salts, salt hydrate, and water as phase change materials, which applicant describes on page 24 of their disclosure as having the cited melting temperatures and melting enthalpies).  
Re Claim 87. Rini teaches a plurality of heat exchange paths through which a heat exchange medium flows (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43).  
Re Claim 88. Rini teaches each heat exchange path comprises a tube having a central axis and a tube wall having an inner surface and an outer surface, wherein the tube wall is coaxially disposed about the central axis so as to define a lumen through which the heat exchange medium flows, and wherein the central axes of each of the tubes are substantially parallel to each other (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43).  
Re Claim 89. Rini teaches a housing (12) enclosing the heat exchange path and the thermal storage medium (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43).  
Re Claim 90. Rini teaches an inlet port and an outlet port for transferring a heat exchange medium to the heat exchange path (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Figure 8 illustrates an inlet and outlet conduit through the heat storage material 7).  
Re Claim 91. Rini teaches a thermal battery (7) comprising the thermal storage unit of claim 73 (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Figure 8 illustrates a circuit using the thermal storage unit 7 as a thermal battery).  
Re Claim 92. Rini teaches a system for recharging a thermal battery, the system comprising: the thermal battery of claim 91 (as discussed above), a heat exchanger (5), and a path (6) for flow of the heat exchange medium from the thermal storage unit (7) to the heat exchanger, wherein the thermal storage unit is thermally coupled to the heat exchanger by the path for flow of the heat exchange medium from the thermal storage unit to the heat exchanger (Figures 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43).
Re Claim 93. Rini as modified by Lee teach the porous thermally conductive matrix has a volume porosity of at least about 95% (Figures 3, 8, 9A, 9B Paragraphs 6, 22, 24, 27-29, 32, 35, 36, 39-43; Paragraphs 27-28 discusses the porosity of the graphite matrix, including a porosity of about 80%; Lee Paragraph 29 teaches 95% porosity).
Re Claim 94. Rini teaches the graphite foam has a mass density (Paragraphs 27-28 discusses the porosity of the graphite, which would intrinsically have a density) but fails to specifically teach a mass density of from 8 x 10-3 g/cm3 to 35 x 10-3 g/cm3.  However, since Rini teaches adjusting the porosity and pore size to achieve a desired heat transfer characteristic, so too would the density be affected by the changing porosity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the optimal density of the graphite foam in order to achieve a desired heat transfer characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II)

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Rini (US2008/0099187A1, as previously cited) in view of Lee (US2003/0121637A1, as previously cited) in view of Mok (US7180179B2, as previously cited).
Re Claim 82. Rini teaches the graphite foam (as discussed above) but fails to specifically teach the graphite foam further comprises a conformal layer of carbon nanotubes disposed on the graphite foam.  
However, Mok teaches applying a conformal layer of carbon nanotubes over an object in order to increase the thermal conductivity and wicking action of the object (Column 10 lines 22-40).
Therefore, in view of Mok’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a conformal layer of carbon nanotubes to Rini’s graphite foam in order to increase the thermal conductivity of the graphite foam and to improve a wicking action for the phase change material (Mok Column 10 lines 22-40).

Claims 86 and 95-97 are rejected under 35 U.S.C. 103 as being unpatentable over Rini (US2008/0099187A1, as previously cited) in view of Lee (US2003/0121637A1, as previously cited) in view of Matsushita (JP2001081446, machine translation utilized, as previously cited).
Re Claim 86 and 95-97. Rini teaches a variety of phase change materials can be utilized (Paragraphs 32, 35-36) but fails to specifically teach the phase change material comprises a blend of mannitol and galactitol,  wherein the weight ratio of galactitol to mannitol is from 2.5:1 to 1:1.5, from 1:1 to 1:1.5, or from 1:2 to 1:3; the phase change material has a melting temperature of from about 150°C to about 160°C; and the phase change material has a latent heat of fusion of from about 280 J/g to about 315 J/g.
However, Matsushita teaches a phase change material comprises a blend of mannitol and galactitol, wherein the weight ratio of galactitol to mannitol is from 2.5:1 to 1:1.5, from 1:1 to 
Therefore, in view of Matsushita’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the phase change material to be a blend of mannitol and galactitol in order to provide a heat storage material that is highly reliable and has a high heat storage density (Paragraphs 5-7 of Matsushita).  It further would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the appropriate ratio of mannitol and galactitol in order to achieve a desired melting point and latent heat of fusion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the appropriate ratio of mannitol and galactitol in order to achieve a desired melting point and latent heat of fusion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the phase change material to be a mannitol and galactitol blend, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8-9 of the reply that it is not necessary for the understanding of the invention to illustrate the conformal layer of carbon nanotubes on the graphite matrix.  The examiner disagrees.  MPEP 608.02(d) and Patent Rule 37 C.F.R. 1.83 explicitly states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims”.  It is not readily apparent how the conformal layer of carbon nanotubes would interact with the porous matrix, what the orientation of the carbon nanotubes is, as well as the thickness and design of the conformal layer of carbon nanotubes.  Additionally, an examiner or other person reviewing the application as prior art would not be aware that an additional conformal layer of carbon nanotubes is present when viewing the drawings.  MPEP 608.02(e) further states “Examiner determines completeness and consistency of drawings”.  Therefore, the applicants’ argument is not persuasive and the applicant is required to illustrate the claimed subject matter or remove said subject matter from the claims.  
Applicant argues on page 9-10 of the reply that Rini does not teach a volume porosity of at least about 90%.  This argument is moot in view of Lee (as necessitated by the amendment), wherein Lee teaches a porosity of 80-95%.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 11 of the reply that Rini and Matsushita fails to teach the limitations of claim 96 and in particular the melting temperature of from about 150°C to about 160°C.  Matsushita teaches the blend of thermal storage material has a melting point of about 70-170°C, which is inclusive of the recited range.  It further would have been obvious to one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763